The opinion of the court was delivered by
Dunbar, J.
This is an action brought to obtain separate maintenance by an abandoned wife, without being coupled with an action for divorce, and therefore involves the same question that was decided in the case of Kimble v. Kimble, ante, p. 75. In fact, the briefs in these two cases were considered together, so far as this proposition is concerned. The ruling in this case will, therefore, follow the case of Kimble v. Kimble; and an examination of the testimony, which is brief, convinces us that it sustained the findings of the court. The alleged abandonment is not denied, and there is no attempt on the part of the husband to justify it. The maintenance allowed the wife, while at one time it might have been sufficient, is now plainly inadequate. The amount allowed by the court is moderate and the attorney’s fee reasonable.
The judgment will be affirmed.
Anders and Reavis, JJ., concur.
Gordon, J., dissents.